UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHN B. LOCKWOOD; THOMAS W.
ALLINGER; LUIS ARANDA; CURTIS G.
CONTEE; DALE EDNOCK; TYRONE
HENSON; MICHAEL J. LOJACONO;
GEORGE J. NUTTER,
Plaintiffs-Appellees,

and

STEPHEN E. ALLEN, SR.; ANGELA M.
COLBERT-QUEEN; WILLIAM A.                                           No. 99-2487
FOLGER, JR.; GEORGE M. GROOMS;
JAMES E. LAWS, III; NOLITA K.
PROCTOR; RUDOLPH THOMAS,
Plaintiffs,

v.

PRINCE GEORGE'S COUNTY,
MARYLAND,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-98-1385-AW)

Argued: May 2, 2000

Decided: June 29, 2000

Before WILKINSON, Chief Judge, and WILLIAMS
and TRAXLER, Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Anthony Bielec, Deputy County Attorney, Upper
Marlboro, Maryland, for Appellant. Molly Ann Elkin, MULHOL-
LAND & HICKEY, Washington, D.C., for Appellees. ON BRIEF:
Sean D. Wallace, County Attorney, Upper Marlboro, Maryland, for
Appellant. Thomas A. Woodley, MULHOLLAND & HICKEY,
Washington, D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Prince George's County, Maryland (the County), appeals from the
district court's decision in Lockwood v. Prince George's County, 58
F. Supp.2d 651 (D. Md. 1999), in which the court granted a motion
for summary judgment in favor of John Lockwood and several other
former and current county fire investigators employed by the Coun-
ty's fire department (collectively, Appellees) who sued the County for
violations of the overtime pay provisions of the Fair Labor Standards
Act (FLSA). In granting summary judgment, the district court
rejected the County's legal argument that fire investigators are
exempt from the requirements of the FLSA under that statute's "fire
protection activities" exemption and held that the County owed
Appellees back pay in the form of overtime compensation. The dis-
trict court also held that Appellees were entitled to liquidated dam-
ages under the statute, and it rejected the County's argument that the
FLSA could not constitutionally be applied to local governments.
Because we agree with the district court that, under the version of the
FLSA in effect during the period for which the district court awarded

                    2
Appellees back pay,1 Appellees were not employees engaged in fire
protection activities and thus were subject to the FLSA's overtime
pay requirements, we affirm the district court's grant of summary
judgment on the issue of liability. We also hold that the district court
did not abuse its discretion when it awarded liquidated damages to
Appellees, and we thus affirm its grant of summary judgment on that
issue. Finally, we, like the district court, cannot accept the County's
invitation to overrule Supreme Court precedent that directly holds that
the FLSA constitutionally can be applied to local governments.2
_________________________________________________________________
1 Appellees were awarded back pay in the form of overtime compensa-
tion for the period from June 7, 1997, to July 31, 1999. During that time,
the FLSA provided no statutory definition of an"employee in fire protec-
tion activities"; there was only a regulatory definition of the term in 29
C.F.R. § 553.210(a). On December 9, 1999, Congress amended the
FLSA by inserting a definition for the term "employee in fire protection
activities." See 29 U.S.C.A. § 203(y) (West Supp. 2000). The new sub-
section reads as follows:

          "Employee in fire protection activities" means an employee,
          including a firefighter, paramedic, emergency medical techni-
          cian, rescue worker, ambulance personnel, or hazardous material
          worker, who --

          (1) is trained in fire suppression, has the legal authority and
          responsibility to engage in fire suppression, and is employed
          by a fire department of a municipality, county, fire district,
          or State; and

          (2) is engaged in the prevention, control, and extinguish-
          ment of fires or response to emergency situations where life,
          property, or the environment is at risk.

29 U.S.C.A. § 203(y). We do not apply the statutory definition here, as
the County cannot be charged with obeying a law not in effect at the time
of its actions. Still, we note that, in light of the definition of "employee
in fire protection activities" provided by 29 U.S.C.A. § 203(y), the four-
part regulatory definition provided by 29 C.F.R.§ 553.210(a) will need
to be revised. That definition, as we note later, speaks of an employee
engaged in fire protection activities as one who prevents, controls, or
extinguishes fires, while 29 U.S.C.A. § 203(y) speaks of an employee
engaged in fire protection activities as one who prevents, controls, and
extinguishes fires.
2 The district court also granted summary judgment to the County on
the issue of whether the FLSA's two-year or three-year statute of limita-

                    3
I.

Appellees sued the County in the United States District Court for
the District of Maryland for violating the FLSA by failing to pay them
overtime compensation for hours worked in excess of forty hours per
week.3 Appellees worked the following shift schedule: two ten-hour
shifts, followed by two fourteen-hour shifts, followed by four days
off-duty. As the duties of Appellees are relevant to the first two legal
issues in this case, we shall briefly discuss the undisputed nature of
those duties.

The Prince George's County Fire Department is organized into the
Office of the Fire Chief and three major commands: the Management
Services Command, the Special Operations Command, and the Emer-
gency Operations Command. The Office of Fire Investigations, in
which the fire investigators operate, is part of the Special Operations
Command. County firefighters are within the Emergency Operations
Command. According to the "General Order" governing the organiza-
tion of the fire department and its duties, the Office of Fire Investiga-
_________________________________________________________________
tions applies to this case, holding that the two-year statute of limitations
applies because the County's violation of the FLSA was not willful.
Under 29 U.S.C.A. § 255(a) (West 1998), a two-year statute of limita-
tions applies unless the employer's violation of the FLSA has been will-
ful, in which case a three-year statute of limitations applies. Appellees
do not challenge the district court's grant of summary judgment on this
issue.
3 Appellees, along with the County, stipulated to the district court that,
until June 7, 1997, they were not due overtime compensation for hours
worked in excess of forty hours per week because they were covered by
the FLSA's exemption for employees engaged in law enforcement activi-
ties. See 29 U.S.C.A. § 207(k) (West 1998). The parties do not dispute
that on June 7, 1997, the County took away the arrest powers of all but
one of Appellees, Tyrone Henson, leaving the remaining Appellees out-
side the exemption for law enforcement activities. We note that, while
employees operating under the law enforcement exemption are entitled
to overtime compensation at a rate of time-and-a-half after working over
171 hours in a 28-day span, employees operating under the fire protec-
tion activities exemption are not entitled to overtime compensation until
they have worked more than 212 hours in a 28-day span. See 29 C.F.R.
§ 553.201 (1999).

                    4
tions is charged with the following responsibilities: (a) enforcing the
fire and explosives laws of Maryland and the County; (b) reducing
arson, bombings, and other related crimes; (c) determining the cause
and origin of all fires and explosions in the County; and (d)
"[b]ringing to justice" all violators of fire and explosives laws. (J.A.
at 337.)

While it is undisputed that the main task of fire investigators is to
investigate the origin of fires rather than to extinguish fires, the
County emphasizes that fire investigators are within the chain of com-
mand of the fire department and that there is a significant overlap in
the training of firefighters and fire investigators; each fire investigator
candidate must have a minimum of three years of experience as a fire-
fighter before he may apply for a transfer to the Office of Fire Investi-
gations. The County notes that, while a fire investigator, unlike a
firefighter, is assigned to an office building rather than a fire station,
he is subject to being transferred to a fire station to work as a fire-
fighter at any time.

Appellees do not dispute the County's assertion that as fire investi-
gators, they can be pressed into firefighting service while they are on
the job as fire investigators. While there has always been some dis-
pute as to whether the gear fire investigators carry in their squad cars
can be characterized as firefighting equipment or simply protective
equipment4 and as to how quickly fire investigators must arrive on the
scene of a fire, the County does not dispute the fact that it can provide
no example of an instance in which fire investigators have actually
been pressed into service at the scene of a fire to perform firefighting
tasks such as working a hose or entering a burning building.

II.

We review de novo the district court's decision to grant Appellees
summary judgment. See Altizer v. Deeds, 191 F.3d 540, 547 (4th Cir.
1999). Summary judgment is appropriate "if the pleadings, deposi-
tions, answers to interrogatories, and admissions on file, together with
_________________________________________________________________
4 The squad cars provided by the County for Appellees' use during
working hours are equipped with sirens and protective gear such as bun-
ker pants, gloves, and helmets.

                     5
the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a
matter of law." Fed. R. Civ. P. 56(c). "Rule 56(c) mandates the entry
of summary judgment . . . against a party who fails to make a showing
sufficient to establish the existence of an element essential to that
party's case, and on which that party will bear the burden of proof at
trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

As we review the district court's decision that Appellees are not
covered by the "fire protection activities" exemption of § 7(k) of the
FLSA and its award of liquidated damages, we must first keep in
mind that the County has the burden of showing that it is entitled to
the § 7(k) exemption. See Roy v. County of Lexington, 141 F.3d 533,
540 (4th Cir. 1998). In the event that Appellees are not covered by
the exemption, the County also has the burden of showing that liqui-
dated damages are not appropriate. See Mayhew v. Wells, 125 F.3d
216, 220 (4th Cir. 1997). Most important, we must keep in mind that,
as a matter of law, "exemptions from or exceptions to the Act's
requirements, including the § 7(k) exemption, are to be narrowly con-
strued against the employer asserting them." Roy, 141 F.3d at 540
(internal quotation marks omitted). Once a district court determines
that an employer violated the FLSA by wrongly claiming the benefit
of the exemption, we review its decision to award liquidated damages
for abuse of discretion. See id. at 548.

A.

The first issue pressed by the County on appeal is its contention
that the district court erred when it held, as a matter of law, that
Appellees were not employees engaged in "fire protection activities"
under § 7(k) of the FLSA, 29 U.S.C.A. § 207(k) (West 1998). Before
addressing the merits of this argument, we first provide an overview
of the relevant statutory and regulatory framework, starting with
§ 7(a) of the FLSA. That section requires employers to pay employees
at least time-and-a-half wages for hours worked in excess of forty
hours per week. See 29 U.S.C.A. § 207(a) (West 1998). Section 7(k),
along with its accompanying regulations, provides a"fire protection
activities" exemption to this general rule, stating that an employer
need not provide overtime compensation to employees engaged in
"fire protection activities" until its employees work over 212 hours

                    6
during a twenty-eight day period. See 29 U.S.C.A. § 207(k); 29
C.F.R. §§ 553.201 and 553.230 (1999). Both parties agree that Appel-
lees' weekly shift schedules caused them to work more than forty
hours per week. They also agree that, if Appellees can be classified
as employees engaged in fire protection activities for purposes of 29
U.S.C.A. § 207(k), then they would not be entitled to back pay in the
form of overtime compensation because their shift schedules did not
cause them to work over 212 hours in a twenty-eight day span.

The FLSA's governing regulations provide a four-part regulatory
definition of "employee in fire protection activities." See 29 C.F.R.
§ 553.210(a) (1999). The County does not challenge the propriety of
the district court's use of this regulatory definition, arguing instead
that the district court incorrectly applied it to the facts of this case.
The regulation provides in relevant part that

          the term "any employee . . . in fire protection activities"
          refers to any employee (1) who is employed by an organized
          fire department or fire protection district; (2) who has been
          trained to the extent required by State statute or local ordi-
          nance; (3) who has the legal authority and responsibility to
          engage in the prevention, control or extinguishment of a fire
          of any type; and (4) who performs activities which are
          required for, and directly concerned with, the prevention,
          control or extinguishment of fires, including such incidental
          non-firefighting functions as housekeeping, equipment
          maintenance, lecturing, attending community fire drills and
          inspecting homes and schools for fire hazards.

29 C.F.R. § 553.210(a) (1999).5 The parties agree that the job of fire
investigator satisfies parts (1) and (2) of the regulatory definition;
they disagree as to whether the job satisfies parts (3) and (4). The
County contends that the fire investigators have the responsibility to
prevent, control, or extinguish fires, and that the investigators perform
activities that are directly concerned with preventing, controlling, or
extinguishing fires.
_________________________________________________________________
5 Both 29 C.F.R. §§ 553.210 and 553.215 (1999) also provide alternate
definitions that are not relevant here because they apply only to ambu-
lance and rescue service employees.

                     7
In its first line of argument, the County offers a broad definition of
the word "prevention," which appears in parts (3) and (4) of the regu-
latory definition. Acknowledging that the main responsibility of fire
investigators is to investigate the origins of fires and to determine
their causes, the County maintains that the activity of investigating is
itself a fundamental part of fire prevention. The County notes that a
properly conducted investigation can help catch arsonists who might
strike again and perhaps spot trends responsible for the starting of
accidental fires. If the activity of investigating the origin of fires,
along with catching arsonists, is viewed as fire prevention, then, the
County argues, its fire investigators should be covered by the fire pro-
tection activities exemption of § 7(k).

The County's argument, however, stretches the term"prevention"
too far. In Carlson v. City of Minneapolis, 925 F.2d 264 (8th Cir.
1991) (per curiam), the Eighth Circuit confronted the same question:
Do fire investigators, in light of the regulatory definition provided by
29 C.F.R. § 553.210(a), prevent fires? The Eighth Circuit, after
observing that it had to construe § 7(k) narrowly against the city,
offered the following answer:

          [W]e find unconvincing the city's argument that the investi-
          gators prevent fires by "remov[ing] arsonists from society
          and deter[ring] others from intentionally setting fires." The
          investigators do not anticipate, counter, or stop fires from
          happening; rather, their work begins after fires occur when
          they search for incendiary origins and, if required, identify
          perpetrators for prosecution. Thus, we do not believe the
          investigators engage in fire protection activities.

Id. at 265 (second and third alteration in original).6 We find the rea-
soning of the Carlson decision persuasive and apply it here. The job
of the Prince George's County fire investigators involves only the
aftermath of a fire. Once the fire is extinguished, they determine the
origin of the fire and, in cases of arson, help track down the arsonist.
Like the investigators in Carlson, they do not "anticipate, counter, or
_________________________________________________________________
6 The Carlson court also noted that the fire investigators, as part of their
job, "neither extinguish nor control fires." Carlson v. City of Minneapo-
lis, 925 F.2d 264, 265 (8th Cir. 1991) (per curiam).

                     8
stop fires from happening." Id. The County's contention that its fire
investigators "prevent" fires relies upon an indirect connection
between post-fire investigations and future fires. The existence of this
indirect connection is no doubt plausible. In other circumstances, it
might give us greater pause. Because we must construe § 7(k) nar-
rowly against the County, however, we agree with the district court
that reliance upon this indirect connection is simply not enough for
the County to meet its substantial burden of showing that the § 7(k)
"fire protection activities" exemption applies to Appellees.

The County's second line of argument focuses upon the fact that
fire investigators can, if needed, be pressed into service to fight fires,
i.e., that fire investigators may actually be involved in controlling and
extinguishing fires under parts (3) and (4) of the regulatory definition.
As noted by the district court, the first, and most obvious, problem
with this argument is that the County cannot provide one example of
when any Appellee actually suited up and fought a fire. This fact, in
light of 29 C.F.R. § 553.212(a) (1999), presents an insurmountable
obstacle for this argument. That regulation provides:

          Employees engaged in fire protection . . . activities . . . may
          also engage in some nonexempt work which is not per-
          formed as an incident to or in conjunction with their fire
          protection . . . activities. For example, firefighters who work
          for forest conservation agencies may, during slack times,
          plant trees and perform other conservation activities unre-
          lated to their firefighting duties. The performance of such
          nonexempt work will not defeat the section . . . 7(k) excep-
          tion[ ] unless it exceeds 20 percent of the total hours worked
          by that employee during the workweek or applicable work
          period. A person who spends more than 20 percent of
          his/her working time in non-exempt activities is not consid-
          ered to be an employee engaged in fire protection . . . activi-
          ties for purposes of this part.

29 C.F.R. § 553.212(a). Because it is undisputed that fire investiga-
tors spend the vast majority of their time investigating fires, a role
that we have declined to term "prevention," logic compels the conclu-
sion that this regulation forbids the County from applying the § 7(k)
"fire protection activities" exemption to Appellees because they

                     9
"may," but never have been, called upon to control or extinguish fires.7
Because the County can point to no instance where Appellees have
actually been required to fight fires, it follows that more than twenty
percent of Appellees' time is spent on nonexempt activities, i.e.,
investigating the origins of fires and aiding in the finding of arsonists.8
_________________________________________________________________
7 The County argues that the fact that its fire investigators may be cal-
led upon to extinguish fires distinguishes the case from West v. Anne
Arundel County, 137 F.3d 752 (4th Cir.), cert. denied, 525 U.S. 1048
(1998). In West, we found that the Emergency Medical Technicians
(EMTs) employed by Anne Arundel County's fire department were not
covered by the § 7(k) exemption. See id. at 761. The County notes that
part of our determination that the EMTs spent more than 20 percent of
their time engaged in nonexempt activities was based upon the fact that
EMTs were forbidden, by standard operating procedure, to engage in fire
suppression activities. See id. Thus, EMTs necessarily spent zero percent
of their time performing the exempt activity of fighting fires. Although
the County stresses that, unlike the EMTs in West, Appellees were not
barred from fighting fires, this is a distinction without a difference. Like
the paramedics in West, Appellees have spent zero percent of their time
fighting fires.
8 In support of its argument, the County relies primarily on two cases:
Lang v. City of Omaha, 186 F.3d 1035 (8th Cir. 1999), and Bond v. City
of Jackson, 939 F.2d 285 (5th Cir. 1991). In Lang, the Eighth Circuit
held that paramedics who were cross-trained as firefighters and available
to serve as back-up firefighters were covered by§ 7(k) of the FLSA. See
id. at 1038-39. The Lang court noted that, in serving a medical support
function on the scene of fires, paramedics -- serving only in their role
as paramedics -- are directly concerned with the effort to fight, i.e.
extinguish, fires. See id. at 1038. To the extent that the County wishes
to apply this logic to Appellees and suggest that Lang somehow over-
rules the Eighth Circuit's previous decision in Carlson v. City of Minne-
apolis, 925 F.2d 264 (8th Cir. 1991), we make two necessary
observations: First, fire investigators, serving only in their role as fire
investigators, do not, unlike paramedics, provide support services to fire-
fighters that are directly concerned with fighting fires. Second, nothing
in Lang purports to overrule Carlson, a case that specifically dealt with
the normal duties of fire investigators and concluded that fire investiga-
tors are not covered by § 7(k) because they do not control, prevent, or
extinguish fires. See id. at 265. Of course, while the Carlson court gave
no indication as to whether the fire investigators in that case could be
called upon to fight fires in an emergency, the paramedics in Lang, like

                  10
We, therefore, affirm the district court's grant of summary judgment
to Appellees on this issue.

B.

The County argues that, even if the district court was correct to
grant summary judgment to Appellees on the first issue, it erred when
_________________________________________________________________

the fire investigators in this case, were available to be pressed into fire-
fighting service. See Lang, 186 F.3d at 1038-39. In reaching its holding,
the Lang court stated that the paramedics' role as backup firefighters did
place them "in a status that concerns itself with the extinguishment of
fires." Id. at 1039. We note that, in all probability, the role of backup
firefighter did not consume more than eighty percent of the paramedics'
time. The Lang court, however, never applied 29 C.F.R. § 553.212(a)
(1999) to the paramedics' time spent as backup firefighters, presumably
because of its observation that the paramedics' normal role of providing
medical support at the scene directly concerns the fighting of fires.
Because the logic of Carlson, as well as our discussion of the issue
above, indicates that the normal role of the fire investigator does not
involve the control, prevention, or extinguishment of fires, an application
of 29 C.F.R. § 553.212(a) to Appellees' role as emergency firefighters --
a role that no evidence indicates they have ever had to fill -- necessarily
indicates that they spend most of their time doing the nonexempt work
of conducting investigations into the cause and origins of fires.

The County next turns to Bond, a case in which the Fifth Circuit held
that emergency medical technicians (EMTs) employed by the city of
Jackson, Mississippi, were employees engaged in"fire protection activi-
ties" under § 7(k) of the FLSA. The Bond court's holding was based, in
large part, upon the fact that the EMTs were regularly dispatched to fires
and were trained to rescue people from fires. See Bond, 939 F.2d at 287-
88. The County contends that, if the EMTs in Bond, who were cross-
trained as firefighters, were engaged in fire protection activities, there is
no reason that the same cannot be said for Appellees. What the County
overlooks is that the Bond court, in making its holding, relied upon the
separate regulatory definitions of "employees in fire protection activi-
ties," found in both 29 C.F.R. § 553.210 (1999) and 29 C.F.R. § 553.215
(1999), that apply only to ambulance and rescue service employees. See
id. Because these definitions do not use the terms "control," "extinguish-
ment," and "prevention" in relation to fires, the Bond decision is inappo-
site to this case.

                     11
it granted summary judgment to Appellees on the issue of liquidated
damages. Awarding Appellees liquidated damages was in error, it
says, because it had a good faith belief, based upon reasonable
grounds, that Appellees were covered by § 7(k) of the FLSA.

According to 29 U.S.C.A. § 216(b) (West 1998),"[a]ny employer
who violates the provisions of . . . section 207 of this title shall be
liable to the employee or employees affected in the amount of their
unpaid minimum wages, or their unpaid overtime compensation, as
the case may be, and in an additional equal amount as liquidated dam-
ages." (emphasis added). We have stated that the"FLSA plainly envi-
sions that liquidated damages in an amount equal to the unpaid
overtime compensation are the norm for violations of § 7 of the Act."
Mayhew, 125 F.3d at 220 (emphasis added). Still, a district court can
refuse to make an award of limited damages under the following cir-
cumstances:

          In any action commenced prior to or on or after May 14,
          1947 to recover unpaid minimum wages, unpaid overtime
          compensation, or liquidated damages, under the Fair Labor
          Standards Act of 1938, as amended [29 U.S.C.A.§ 201 et
          seq.], if the employer shows to the satisfaction of the court
          that the act or omission giving rise to such action was in
          good faith and that he had reasonable grounds for believing
          that his act or omission was not a violation of the Fair Labor
          Standards Act of 1938, as amended, the court may, in its
          sound discretion, award no liquidated damages or award any
          amount thereof not to exceed the amount specified in sec-
          tion 216 of this title.

29 U.S.C.A. § 260 (West 1998) (emphasis added); see also Roy, 141
F.3d at 548. Section 260 places "a plain and substantial burden upon
the employer to persuade the court that the failure to obey the statute
was both in good faith and predicated upon such reasonable grounds
that it would be unfair to impose upon him more than a compensatory
verdict." Mayhew, 125 F.3d at 220 (internal quotation marks omitted).

In this case, we cannot say that the district court abused its discre-
tion in awarding liquidated damages. We have previously held that an
employer may not take an "ostrichlike" approach to the FLSA by

                    12
"`simply remain[ing] blissfully ignorant of FLSA requirements.'"
Roy, 141 F.3d at 548 (quoting Burnley v. Short, 730 F.2d 136, 140
(4th Cir. 1984)). The Second Circuit has noted, along similar lines,
that, within the context of 29 U.S.C.A. § 260, good faith "requires
that an employer first take active steps to ascertain the dictates of the
FLSA and then move to comply with them." Reich v. Southern New
England Telecomm. Corp., 121 F.3d 58, 71 (2d Cir. 1997).

In granting summary judgment to Appellees on the issue of liqui-
dated damages, the district court noted that, in 1991, the Eighth Cir-
cuit issued its Carlson decision and, in 1993, the Department of Labor
circulated an opinion letter "which expressly held that arson investi-
gators did not fall within the fire protection exemption." Lockwood v.
Prince George's County, 58 F. Supp.2d 651, 658 (D. Md. 1999). The
district court specifically noted that there was no evidence on the
record that the County had attempted to reconcile its policy with the
letter or Carlson or taken any steps to ascertain applicable law that
might impact their pay policy in regard to fire investigators. See id.

We are mindful that the issue of whether Appellees are engaged in
"fire protection activities" within the regulatory definition is one on
which reasonable people can disagree. As noted above, the County's
argument regarding the meaning of "prevention" is certainly not
implausible, and our rejection of it rests upon a narrow construction
of § 7(k) against the County that is compelled by our case law. While
we are loathe to punish any local government for its failure to answer
a close question correctly, the district court's review of the record cor-
rectly indicated that the County never attempted to answer the ques-
tion at all; it simply assumed, without more, that fire investigators
were to be treated in the same fashion under the FLSA as firefighters.9
_________________________________________________________________
9 After the Supreme Court decided Garcia v. San Antonio Metro. Tran-
sit Auth., 469 U.S. 528 (1985), which held that the FLSA could constitu-
tionally be applied to local governments, the County formed a temporary
committee to assess whether it was in compliance with the FLSA.
According to the County, the committee, which worked on FLSA issues
for a period of over one year, determined that all firefighters were cov-
ered by § 7(k); the situation of fire investigators was not addressed by the
committee or by subsequent policymakers, however, because "[n]o dis-
tinction" was ever raised between firefighters and fire investigators.

                     13
Accordingly, we cannot say that the district court abused its discretion
when it awarded liquidated damages to Appellees.

C.

Finally, the County argues that, in light of cases from the Supreme
Court that have recognized the importance of federalism, such as
Printz v. United States, 521 U.S. 898, 935 (1997) (holding that the
federal government cannot conscript state officers to enforce federal
regulatory programs), and United States v. Lopez , 514 U.S. 549, 567-
68 (1995) (refusing to "convert congressional authority under the
Commerce Clause to a general police power of the sort retained by
the States" by striking down the Gun-Free School Zones Act of
1990), the holding of Garcia v. San Antonio Metro. Transit Auth., 469
U.S. 528 (1985) (subjecting local governments to the FLSA), has
been undermined and thus should be overruled. In rejecting this argu-
ment, the district court properly noted that, in West v. Anne Arundel
County, 137 F.3d 752 (4th Cir.), cert. denied, 525 U.S. 1048 (1998),
this Court rejected the same argument, stating that no Supreme Court
case has specifically overruled Garcia and that "any decision to
revisit Garcia is not ours to make." Id. at 760. In West, we paid spe-
cial heed to the Supreme Court's instruction to federal courts of
appeals that "`[i]f a precedent of this Court has direct application in
a case, yet appears to rest on reasons rejected in some other line of
decisions, the Court of Appeals should follow the case which directly
controls, leaving to this Court the prerogative of overruling its own
decisions.'" Id. (quoting Rodriguez de Quijas v. Shearson/American
Express, Inc., 490 U.S. 477, 484 (1989)). In light of West's clear and
_________________________________________________________________

(Appellant's Br. at 24.) As noted earlier, however, the parties stipulated
to the district court that, until June 1997, when the County took away
their powers of arrest, Appellees were covered by§ 7(k)'s exemption for
employees engaged in law enforcement activities. See Lockwood v.
Prince George's County, 58 F. Supp.2d 651, 653 (D. Md. 1999). Of
course, the district court's finding that the County made no attempt to
ascertain the applicability of § 7(k)'s "fire protection activities" exemp-
tion to Appellees applies to June 1997 and the months that followed.

                     14
recent statement that it is not our prerogative to overrule Garcia, we
necessarily reject the County's invitation to do so here.10

III.

For the foregoing reasons, we affirm the district court's decision to
grant summary judgment in favor of Appellees.

AFFIRMED
_________________________________________________________________
10 Citing Alden v. Maine, 119 S. Ct. 2240 (1999), for support, the
County also argues that under the Eleventh Amendment, counties cannot
be subject to suit for violations of the FLSA. That the County would cite
to Alden for this proposition is odd because, while the Supreme Court
held in that case that Congress cannot subject non-consenting states to
private suits brought in state courts, it specifically noted that an "impor-
tant limit to the principle of sovereign immunity is that it bars suits
against States but not lesser entities." Id. at 2267; see also Hess v. Port
Auth. Trans-Hudson Corp., 513 U.S. 30, 47 (1994) (stating that "cities
and counties do not enjoy Eleventh Amendment immunity").

                    15